On Petition for Rehearing.
Hottel, J.
15. A petition for rehearing has been filed in this case, supported by a brief more elaborate and covering more points than presented by appellant in its original brief herein. The earnestness and ability with which the questions -involved in this petition have been ar*690gued by counsel on both sides, have led us to a careful reexamination of such of these questions as were presented by appellant in its original brief. We find no ground for changing the original opinion. We should say in this connection, however, that in this petition, counsel present some points not included in the original statement of points, nor referred to in the argument thereof, and which, under the rules of this court, cannot now be considered.
This is particularly true as to instruction four, tendered by appellee and given by the court. It is now insisted that this instruction is objectionable, because it authorizes the jury, in assessing damages, to include therein elements not within the issues and the evidence. The only objection urged to this instruction in the original brief was that by it (we quote from appellant’s points and authorities) "the jury was directed to find for appellee, without being required to find that the negligence imputed to appellant contributed to or was the proximate cause of the injury. ’ ’ The instruction was not open to the objection then urged against it, and was approved only as against that objection. As against said objection, the instruction was a correct expression of the law, and was supported by authority, as shown in the original opinion.
A rehearing cannot be granted on a point not made nor referred to in the original briefs. Cleveland, etc., R. Co. v. Lindsay (1904), 33 Ind. App. 404; Indiana Power Co. v. St. Joseph, etc., Power Co. (1902), 159 Ind. 42; Armstrong v. Hufty (1901), 156 Ind. 606; City of Evansville v. Senhenn (1898), 151 Ind. 42.
Petition overruled.